UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ARTHUR LONG,                                      DECISION AND ORDER

                                                  Civil Case
                    Movant,                       No. 6:17-cv-06385-MAT

             -vs-                                 Criminal Case
                                                  No. 6:13-cr-06145-MAT

 UNITED STATES OF AMERICA,

                    Respondent.


                                  INTRODUCTION

     Proceeding pro se, Arthur Long (“Long” or “Movant”) has filed

a Motion to Vacate the Sentence pursuant to 28 U.S.C. § 2255

(“§ 2255 Motion”), alleging that he is being detained in the

custody     of    respondent,     the   United   States   of    America    (“the

Government”), pursuant to an unconstitutionally imposed sentence.

For the reasons discussed below, Long’s § 2255 Motion is denied.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     On September 24, 2013, a federal grand jury returned a four-

count indictment charging Long with possession of methylone with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1) (Count

1); possession of marijuana with intent to distribute, in violation

of 21 U.S.C. § 841(a)(1) (Count 2); use of premises to manufacture,

distribute and use controlled substances, in violation of 21 U.S.C.

§ 856(a)(1) (Count 3); and possession of a firearm in furtherance

of   drug    trafficking        crimes,   in     violation     of   18    U.S.C.

§ 924(c)(1)(A) (Count 4). On July 13, 2015, Long’s trial commenced
before Hon. Frank P. Geraci, Jr., United States District Judge, and

a jury. On July 16, 2015, the jury returned guilty verdicts against

him on all counts in the indictment.

     On December 15, 2015, Judge Geraci sentenced Long principally

to concurrent terms of imprisonment of 21 months on Counts 1

through 3, and 60 months on Count 4, to be served consecutively to

the terms imposed on Counts 1 through 3, resulting in an aggregate

sentence of 81 months’ imprisonment. Judgment was entered on

December 19, 2015, and filed on December 21, 2015. On December 21,

2015, Long timely filed a notice of appeal.

     On February 2, 2017, a panel of the United States Court of

Appeals for the Second Circuit unanimously affirmed the judgment of

conviction.   United   States   v.   Arthur   Long,   678   Fed.   Appx. 31

(2d Cir. 2017) (summary order). Long’s a petition for a panel

rehearing was denied on March 29, 2017.

     Long commenced the instant Section 2255 proceeding on June 12,

2017, asserting that he was denied the effective assistance of his

defense attorney, Robert W. Wood, Esq. (“trial counsel”). According

to Long, trial counsel     advised him to enter into a prejudicial

stipulation with the Government without discussing the stipulation

with Long or informing him that it would be entered into evidence.

The Government filed a response, which included an affidavit from

trial counsel. Long filed two replies, including his affidavit

attempting to rebut trial counsel’s affidavit.


                                     -2-
      The § 2255 proceeding was transferred to the undersigned on

October 2, 2018. For the reasons discussed below, relief under

§ 2255 is denied.

                                DISCUSSION

I.    Standard Under § 2255

      “A prisoner in custody under sentence of a court established

by Act of Congress claiming the right to be

released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that

the court was without jurisdiction to impose such sentence, or that

the sentence was in excess

of the maximum authorized by law, or is otherwise subject

to collateral attack, may move the court which imposed the sentence

to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a).

A court may dismiss a § 2255 motion without a hearing if the motion

and the record “conclusively show[,]” id., that the movant is not

entitled to relief. E.g., Chang v. United States, 250 F.3d 79, 85-

86 (2d Cir. 2001).

II.   The Stipulation

      The stipulation at issue, introduced into evidence as Exhibit

42, concerned the results of the chemical testing performed on

Government’s Exhibits (“Gov’t Exs.”) 29, 35, 37, and 38 (items

seized from Long’s car, house, and person). Specifically, the

parties   stipulated    that   Gov’t   Ex.   35   contained   a   controlled


                                   -3-
substance, namely, methylone; and that Gov’t Exs. 29, 37, and 38

contained marijuana. See Memorandum of Law in Support of Section

2255 Motion (“§ 2255 Mem.”) (Docket No. 154-1) at 7-11 (quoting

July 14, 2015 Trial Transcript (“7/14/05 Tr.”) at 135-36, 144-45,

147, 149-50, attached as Exhibit (“Ex.”) C to § 2255 Motion).

According to Long, “at no time did [trial counsel] advise him that

he was signing a stipulation to admit to the alleged facts of drug

evidence by the United States, so that it could establish his guilt

at trial on the charges contained in the indictment against him.”

§ 2255 Mem. at 6; see also Affidavit of Arthur Long (“Long Aff.”)

¶ 3, attached as Ex. A to § 2255 Motion.

     In his October 26, 2017 affidavit responding to the § 2255

Motion, trial counsel explains that the defense focused on arguing

that “the drugs found in [Long’s] vehicle and home were not

possessed with intent to distribute, and that the guns found in his

home were possessed for self-protection, not for purposes of aiding

drug trafficking activity.” Affidavit of Robert Wood, Esq. (“Wood

Aff.”) (Docket No. 161) ¶ 3. Trial counsel avers that he discussed

the effect of the stipulation and the reasons for signing it with

Long prior to Long’s signing of the stipulation. Id. ¶ 9 Although

trial counsel does not recall their exact conversation, he states

that, at the time, Long appeared to understand the reasons for

signing it and to agree that signing the stipulation, as opposed to

having the Government call a chemist to testify, was “a good idea


                               -4-
to save time and assist the jury in focusing on the defenses and

the real issues in this case.” Id.

III. The Standard Under Strickland v. Washington, 466 U.S. 668
     (1984)

     To prevail on a claim of ineffective assistance of counsel, a

defendant   must    demonstrate    both    deficient    representation     and

prejudice resulting therefrom. Strickland, 466 U.S. at 687-89.

Specifically,   a   defendant     must    show   that   (1)   his   attorney’s

performance fell below an objective standard of reasonableness

under prevailing professional norms, and (2) there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the trial would have been different. Id. at 687–88.

     Reasonable strategic choices by counsel after an appropriate

investigation of the facts and law are “virtually unchallengeable,”

while those “made after less than complete investigation are

reasonable precisely to the extent that reasonable professional

judgments support the limitations on investigation.” Strickland,

466 U.S. at 690–91. “Among the ‘virtually unchallengeable’ tactical

decisions left to the judgment of trial counsel are determinations

regarding the defense strategy adopted at trial.” Gluzman v.

United States, 124 F. Supp. 2d 171, 174 (S.D.N.Y. 2000) (quoting

United States v. Simmons, 923 F.2d 934, 956 (2d Cir.) (defendant’s

displeasure     with    counsel’s        strategy   does      not    establish

ineffectiveness),      cert.   denied,     500   U.S.   919   (1991);   citing



                                    -5-
United States v. DiTommaso, 817 F.2d 201, 215 (2d Cir. 1987) (lack

of    success    of   chosen      strategy   does   not   warrant   judicial

second-guessing)).

       In evaluating the prejudice component of Strickland, the

reviewing court looks to the “cumulative weight of error” in order

to determine whether the prejudice “reache[s] the constitutional

threshold.” Lindstadt v. Keane, 239 F.3d 191, 202 (2d Cir. 2001).

The two prongs of Strickland may be addressed in either order, and

“[i]f it is easier to dispose of an ineffectiveness claim on the

ground of lack of sufficient prejudice . . . that course should be

followed.” Strickland, 466 U.S. at 697.

IV.    Movant Has Not Established His Trial Counsel Was Ineffective

       Long argues that had he known the contents of the stipulation,

and that the Government was “going to use it as self-incriminating

evidence against him, to prove to the jury that he knew that he had

‘possessed’ a controlled substance with the intent to distribute

it[,]” § 2255 Mem. at 7, he would not have signed it. Id. Long

argues that without the stipulations being offered to the jury, the

Government would not have met its burden of proving that Long “knew

he    was   dealing   with   ‘a   controlled   substance,’”   id.   (quoting

McFadden v. United States, 135 S. Ct. 2298, 192 L. Ed. 2d 260, 267

(2015)), “because none of its witnesses testified that they brought

methylone or marijuana from Long.” Id. Long contends that “[t]here

was no other evidence presented by” the Government that Long “knew


                                       -6-
he possessed a substance listed on ‘the federal drug schedules.’”

Id. (quoting McFadden, 192 L. Ed.2d at 270). McFadden held that in

prosecutions under the Controlled Substance Analogue Enforcement

Act   of   1986   (“Analogue      Act”),    21   U.S.C.    §§   802,   813,     the

Government must prove a defendant “knew he was dealing with ‘a

controlled substance.’” McFadden, 135 S. Ct. at 2302. However,

Long’s convictions were not under the Analogue Act. Therefore,

McFadden is inapposite. See, e.g., United States v. Tuttle, 646 F.

App’x 120,    122    (2d   Cir.    2016)      (summary    order)    (holding that

McFadden    was     inapposite     to      conviction     for      conspiracy   and

substantive offenses related to 3, 4–methylenedioxypyrovalerone or

MDPV, a Schedule I controlled substance).

      The Court finds, as discussed further below, that Long has not

demonstrated a reasonable probability, much less a reasonable

possibility, of a different result. Even without the stipulation,

the jury would have heard expert testimony regarding the nature of

the items seized from Long’s person, car, and residence. In the

event the stipulation was not signed, the Government was prepared

to call Michele Friedman, a forensic chemist from the Monroe County

Laboratory who was listed on the Government’s proposed witness

list. See Government’s Memorandum of Law (“Gov’t Mem.”) (Docket

No. 162) at 11. The forensic chemist would have testified regarding

her analysis of, and findings regarding, the substances seized in

this case. Id. Trial counsel was provided with this witness’s


                                        -7-
statement of qualifications as well as her laboratory report and

laboratory notes as part of the Jencks material. Id. at 12.

Specifically, the forensic chemist was prepared to   testify as an

expert regarding the weight of the substances seized, to identify

the capsules and tablets as containing methylone, and to identify

the plant material as marijuana, both of which are Schedule I

controlled substances. See Gov’t Mem. at 12 (citing Government’s

Expert Disclosure (Docket No. 74), attached as Ex. D to Gov’t Mem).

Trial counsel avers that after the Government’s direct examination

of the forensic chemist, he would have had no questions to ask on

cross-examination since the character of the substances seized was

not in dispute. See Wood Aff. ¶ 6.   Without the stipulation, the

undisputed testimony of the forensic chemist would have resulted in

the receipt of this evidence. See id. ¶ 7.

     Since the nature of the substances seized was not a disputed

issue, the only effect of signing the stipulation was that the

Government would not be required to call the forensic chemist,

which trial counsel believed would have been time-consuming and

irrelevant to the defense. Wood Aff. ¶ 6. As trial counsel explains

in his affidavit, it was never part of the defense theory to argue

that the pills seized were not in fact methylone or that the leafy

substances found in Petitioner’s car and at his home were not in

fact marijuana. Id. ¶ 4. Rather, defense counsel argued to the jury

that the drugs found in Long’s vehicle and home were not possessed


                               -8-
with intent to distribute, and that the guns found in Long’s home

were possessed for self-protection, not for purposes of aiding drug

trafficking activity. Id. ¶ 3. The stipulation therefore was not in

conflict with the defense pursued by trial counsel. See Ross v.

Miller, No. 14-CV-3098(RA)(JLC), 2016 WL 1376611, at *19 (S.D.N.Y.

Apr. 7, 2016) (even if trial counsel performed deficiently in

entering an evidentiary stipulation because it was harmful to

petitioner’s credibility, there was no prejudice because “the

testimony and the stipulation did not undermine the defense’s

theory of the case”) (citing Illescas v. Lee, No. 11–CV5835(ARR),

2013 WL   1247513,    at *11   (E.D.N.Y.    Mar. 26,   2013)   (similar).

Moreover, as the contents of the stipulation were not germane to

the defense theory, it was not unreasonable for trial counsel to

recommend that Long sign it.

     For the foregoing reasons, the Court finds that Long has not

demonstrated prejudice because he cannot demonstrate there was a

reasonable possibility or probability that the jury would have

returned a more favorable verdict had the stipulation not been

signed and the forensic chemist instead been called to testify. In

addition, Long has not has not overcome the presumption that, under

the circumstances, trial counsel’s recommendation that Long sign

the stipulation might be considered a reasonable trial strategy.

Trial counsel’s      performance   cannot   be   deemed constitutionally

deficient simply because his chosen strategy was unsuccessful.


                                    -9-
Finally, the Court finds that no evidentiary hearing is required

because   “the   motion   and   the    files    and   records   of   the   case

conclusively show that the petitioner is entitled to no relief.” 28

U.S.C. § 2255.

                                CONCLUSION

     For the reasons discussed above, the Section 2255 Motion

(Docket No. 154) is denied. The Clerk of Court is directed to close

civil case No. 6:17-cv-06385-MAT.

     SO ORDERED.

                                             S/Michael A. Telesca

                                            HON. MICHAEL A. TELESCA
                                         United States District Judge

Dated:     November 8, 2018
           Rochester, New York.




                                      -10-
